           Case 18-34197-hdh13 Doc 43 Filed 08/22/19                       Entered 08/22/19 11:24:33         Page 1 of 6


Office of the Standing Chapter 13 Trustee
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200 / (214) 965-0757 (Fax)


                                         IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE NORTHERN DISTRICT OF TEXAS
                                                      DALLAS DIVISION


IN RE:                                                                                  Case No: 18-34197-HDH-13
DARYL D ROGERS & LOVIE TASKER-ROGERS
           Debtors                                                                      Pre-Hearing Date: October 31, 2019



                                    Notice of Pre-Hearing Conference and Hearing on
                      "Trustee's Recommendation Concerning Claims, Objection to Claims and Plan
                                                Modification (if required)"

TO:        ALL PARTIES IN INTEREST

A pre-hearing conference with the Chapter 13 Trustee concerning the Trustee 's Recommendation Concerning Claims,
Objection to Claims and Plan Modification (if required) ("TRCC") will be held at 8:30 a.m. on October 31, 2019 at 105
DECKER COURT, SUITE 120, 1ST FLOOR, IRVING, TX 75062.

Any objection to the TRCC not resolved or defaulted at the Trustee 's pre-hearing conference will be heard by the Court at
2:00 p.m. on the same day at 1100 Commerce Street, Fourteenth Floor, Dallas, Texas.

Pursuant to General Order 2017-01, unless an objection is timely filed as to the treatment of any claim or modification, the
claim or modification will be allowed or approved as described in the TRCC, and such treatment will be final and binding on
all parties.

TO BE CONSIDERED, ANY OBJECTION OR RESPONSE MUST BE MADE IN WRITING, FILED WITH THE COURT,
AND A COPY SERVED ON ANY AFFECTED CREDITORS AND ON THE FOLLOWING PARTIES NO LATER THAN
09/21/2019.


      Debtors:    DARYL D ROGERS & LOVIE TASKER-ROGERS, , PO BOX 292278, LEWISVILLE, TX 75029
      Attorney:   PRICE AND PRICE LAW PC, 10000 NORTH CENTRAL EXPRESSWAY, SUITE 400, DALLAS, TX 75231
      Court:      CLERK'S OFFICE, US BANKRUPTCY COURT, 1100 COMMERCE ST., 12TH FLOOR, DALLAS, TEXAS, 75202
      Trustee:    TRUSTEE'S OFFICE, 125 E. JOHN CARPENTER FREEWAY, SUITE #1100, IRVING, TEXAS 75062




                                                                   By: /s/ Thomas D. Powers
                                                                   Thomas D. Powers, Chapter 13 Trustee
                                                                   State Bar No. 16218700

                                                                   105 Decker Ct, Suite 1150 11th Floor, Irving, TX 75062
          Case 18-34197-hdh13 Doc 43 Filed 08/22/19                                 Entered 08/22/19 11:24:33                    Page 2 of 6


Case # 18-34197-HDH-13                                                                                                                            Page 2
DARYL D ROGERS & LOVIE TASKER-ROGERS
Trustee's Recommendation Concerning Claims, Objection to Claims and Plan Modification (if required)




                                                                Certificate of Service

I hereby certify that a copy of the foregoing Notice of Hearing on Trustee's Recommendation Concerning Claims, Objection to Claims
and Plan Modification (if required) and Trustee's Recommendation Concerning Claims, Objection to Claims and Plan Modification (if
required) was served on the following parties at the addresses listed below by United States First Class Mail or via electronic mail.


Debtors:        Daryl D Rogers & Lovie Tasker-Rogers, Po Box 292278, Lewisville, Tx 75029
Attorney:       Price And Price Law Pc, 10000 North Central Expressway, Suite 400, Dallas, Tx 75231**
Creditor(s):    Adt Security Services, 14200 E Exposition Ave, Aurora, Co 80012
                Ascendium Education Solutions, Po Box 809142, Chicago, Il 60680
                Ascendium Education Solutions, Po Box 8961, Madison, Wi 53708
                Attorney General Of Texas, Oag Csd Mail Code 38, Po Box 12017, Austin, Tx 78711-2017**
                Attorney General Of Texas, Po Box 12548, Austin, Tx 78711-2548**
                Bmo Harris Bank Na, Po Box 3040, Cedar Rapids, Ia 52406
                Bmo Harris Bank Na, Po Box 71951, Chicago, Il 60694-1951
                Cbcs, Po Box 2589, Columbus, Oh 43216
                Cc Waco-Financial Control Services, 6801 Sanger Ave, Suite 195, Waco, Tx 76702
                Compass Bank, Po Box 10566, Birmingham, Al 35296
                County Of Brazos, Mccreary Veselka Bragg And Allen, Po Box 1269, Round Rock, Tx 78680-1269
                County Of Denton, Mccreary Veselka Bragg & Allen Pc, Po Box 1269, Round Rock, Tx 78680-1269
                County Of Denton, Po Box 1277, Denton, Tx 76202-1277
                Credit Collections Svc, Po Box 773, Needham, Ma 02494
                Ecmc, Lock Box No 8682, Po Box 16478, St Paul, Mn 55116-0478**
                Ecmc, Po Box 16408, St Paul, Mn 55116**
                Equifax, Po Box 740241, Atlanta, Ga 30348
                Experian, 701 Experian Pkwy, Allen, Tx 75013-3713
                Internal Revenue Service, Po Box 7317, Philadelphia, Pa 19101-7317**
                Internal Revenue Service, Po Box 7346, Philadelphia, Pa 19101-7346**
                Lewisville Isd, 2777 N Stemmons Freeway, Suite 1000, Dallas, Tx 75207
                Lewisville Isd, Linebarger Goggan Blair & Sampson Llp, 2777 N Stemmons Freeway Ste 1000, Dallas, Tx
                75207
                Mccreary Veselka Bragg Allen, Po Box 1269, Round Rock, Tx 78680**
                Medical Center Of Lewisville, 500 West Main Street, Lewisville, Tx 75057
                Navient, Po Box 9500, Wilkes Barre, Pa 18773
                Nco Financial Services, Po Box 15618 Dept 38, Wilmington, De 19850
                Nco Financial Systems, 2360 Campbell Creek Blvd, No 500, Richardson, Tx 75082-4422
                Quest Diagnostics, Po Box 740799, Cincinnati, Oh 75274
                Questcare Er Lewisville, Po Box 201611, Dallas, Tx 75320
                Saf/Trustudent, 2500 E Broadway St, Helena, Mt 59601
                State Comptroller, Revenue Accounting Div Bankrup, Po Box 13528, Austin, Tx 78711**
                Texans Credit Union, Po Box 853912, Richardson, Tx 75085-3912
                Texas Alcoholic Beverage Comm, Licenses And Permits Division, Po Box 13127, Austin, Tx 78711-3127**
                Texas Employment Commission, Tec Building Bankruptcy, 101 E 15Th Street, Austin, Tx 78778**
                The County Of Brazos Texas, 4151 County Park Ct, Bryan, Tx 77802-1430
                Trans Union, Po Box 1000, Chester, Pa 19022
                Us Attorney, 1100 Commerce St 3Rd Fl, Dallas, Tx 75242-1699**
                Us Attorney, Department Of Justice, 10Th & Constitution Ave Nw, Washington, Dc 20530
                Verizon, Po Box 920041, Dallas, Tx 75392-0041
**Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States First Class Mail.
        Case 18-34197-hdh13 Doc 43 Filed 08/22/19                       Entered 08/22/19 11:24:33     Page 3 of 6


Case # 18-34197-HDH-13                                                                                              Page 3
DARYL D ROGERS & LOVIE TASKER-ROGERS
Trustee's Recommendation Concerning Claims, Objection to Claims and Plan Modification (if required)




    Dated: 08/22/2019                                              By: /s/ Thomas D. Powers
                                                                   Thomas D. Powers
            Case 18-34197-hdh13 Doc 43 Filed 08/22/19                       Entered 08/22/19 11:24:33           Page 4 of 6


Case # 18-34197-HDH-13                                                                                                               Page 4
DARYL D ROGERS & LOVIE TASKER-ROGERS
Trustee's Recommendation Concerning Claims, Objection to Claims and Plan Modification (if required)




                                             IN THE UNITED STATES BANKRUPTCY COURT
                                               FOR THE NORTHERN DISTRICT OF TEXAS
                                                          DALLAS DIVISION



IN RE:                                                                                 Case No: 18-34197-HDH-13
DARYL D ROGERS & LOVIE TASKER-ROGERS
           Debtors                                                                     Hearing Date: October 31, 2019



                     Trustee's Recommendation Concerning Claims, Objection to Claims and
                                       Plan Modification (if required)

The Trustee hereby objects to the following claims for the reason (s) indicated, pursuant to Bankruptcy Rule 3007:

                                                                    I.

                                             OBJECTION -- NO PROOF OF CLAIM FILED

The following creditors were scheduled by the Debtors. No Proof of Claim has been filed by them or on their behalf, as
required by Fed. R. Bankr. P. 3002(a). The "bar date" for filing claims pursuant to Fed. R. Bankr. P. Rule 3002(c) has
passed. Therefore, the claims should be DISALLOWED.

            T'ee #                         Creditor's Name                           Class            Sched Amount
                 2      ADT SECURITY SERVICES                                  Unsecured                       $315.34
                 8      CBCS                                                   Unsecured                       $574.75
                 9      CC WACO-FINANCIAL CONTROL SERVICES                     Unsecured                       $328.00
                11      CREDIT COLLECTIONS SVC                                 Unsecured                       $146.02
                21      NCO FINANCIAL SYSTEMS                                  Unsecured                     $5,005.89
                23      QUEST DIAGNOSTICS                                      Unsecured                       $105.46
                31      VERIZON                                                Unsecured                       $605.71
                41      ADT SECURITY SERVICES                                  Unsecured                       $209.27
                42      CC WACO-FINANCIAL CONTROL SERVICES                     Unsecured                         $25.00
                43      QUEST DIAGNOSTICS                                      Unsecured                         $86.65
                49      TEXANS CREDIT UNION                                    Unsecured                     $2,947.00


                                                                    II.

                                                      SPECIFIC OBJECTIONS

The Trustee hereby objects to the following claims, for the reason (s) indicated in Column 7. The claims should be
ALLOWED/DISALLOWED as indicated in Column 4 for the amount and class indicated in Columns 5 and 6 respectively.

 Column I                       Column 2                 Column 3         Column 4    Column 5   Column 6    Column 7     Column 8
                                                       Claim Amount        Allow/                           Reason
Pacer #                      Creditor Name                                Disallow    Amount     Class      (See Below)   T'ee #


              *** NONE ***
         Case 18-34197-hdh13 Doc 43 Filed 08/22/19                          Entered 08/22/19 11:24:33               Page 5 of 6


Case # 18-34197-HDH-13                                                                                                                  Page 5
DARYL D ROGERS & LOVIE TASKER-ROGERS
Trustee's Recommendation Concerning Claims, Objection to Claims and Plan Modification (if required)




                                           CODE: "REASON(S)" FOR CLAIM OBJECTION

            *** NONE ***

                                                                     III.

                           TRUSTEE'S RECOMMENDATIONS CONCERNING ALLOWED CLAIMS
The Trustee hereby recommends the ALLOWANCE of the following claims for the amount and in the class listed below.

  T'ee
 Clm # DSO Creditors                                Comment                                  Claim Amount             %            Paid By
         *** NONE ***

  T'ee
 Clm #   Mortgage Arrears and Conduit Creditors          Collateral                             Claim Amount              %         Paid By
    26 TEXANS CREDIT UNION                               HOMESTEAD/ARREARS                              $2,750.40       0.00 Trustee
    38 TEXANS CREDIT UNION                               HOMESTEAD/CURRENT                            $133,911.64       N/A Trustee
    39 TEXANS CREDIT UNION                               HOMESTEAD/GAP ARREARS                          $1,375.20       0.00 Trustee

  T'ee   Secured 910 Creditors -
 Clm #   No Cram Down                                   Collateral                           Claim Amount         %               Paid By
         *** NONE ***

  T'ee
 Clm # Secured Creditors                   Collateral                         Claim Amount      Value               %             Paid By
     7   BMO HARRIS BANK NA                TRUCK AND TRAILER                    $43,126.95      $82,828.65         6.25   Trustee
    12   COUNTY OF DENTON                  REAL PROPERTY                         $8,869.51     $309,487.00        12.00   Trustee
    32   THE COUNTY OF BRAZOS TEXAS        REAL PROPERTY                           $124.99     $309,487.00        12.00   Trustee
    33   LEWISVILLE ISD                    REAL PROPERTY                        $21,024.64     $309,487.00        12.00   Trustee
    40   TEXANS CREDIT UNION               11 MERCEDES S550                     $29,202.37      $29,222.64         3.44   Trustee

  T'ee   Secured Creditors -
 Clm #   Surrendered                              Collateral                         Claim Amount         Value                   Paid By
         *** NONE ***

  T'ee   Secured Creditors -
 Clm #   Paid Direct                                     Collateral                                   Claim Amount                Paid By
    54 BMO HARRIS BANK NA                                14 KENWORTH T660 SERIES TRACTOR                 $180,220.76 Direct by Debtor

  T'ee
 Clm #   Priority Creditors                             Comment                                       Claim Amount                  Paid By
    15   INTERNAL REVENUE SERVICE                       TAXES                                                 $238.49         Trustee

  T'ee
 Clm #   Unsecured - Special Class Creditors              Comment                                     Claim Amount                 Paid By
         *** NONE ***

  T'ee   Executory Contracts/
 Clm #   Unexpired Leases                                  Comment                                    Claim Amount                  Paid By
         *** NONE ***
        Case 18-34197-hdh13 Doc 43 Filed 08/22/19                       Entered 08/22/19 11:24:33         Page 6 of 6


Case # 18-34197-HDH-13                                                                                                  Page 6
DARYL D ROGERS & LOVIE TASKER-ROGERS
Trustee's Recommendation Concerning Claims, Objection to Claims and Plan Modification (if required)



   T'ee
  Clm #      Unsecured Creditors                               Comment                                       Claim Amount
        5    COMPASS BANK                                                                                               $19.00
        6    COMPASS BANK                                                                                              $109.50
      34     COMPASS BANK                                                                                               $40.38
      35     COMPASS BANK                                                                                           $10,179.78
      36     COMPASS BANK                                                                                           $15,625.99
      50     TEXANS CREDIT UNION                                                                                     $2,423.00
      51     ECMC                                              STUDENT LOAN                                         $23,252.28
      55     ASCENDIUM EDUCATION SOLUTIONS                     STUDENT LOAN                                         $17,337.71
      57     INTERNAL REVENUE SERVICE                          PENALTY                                               $3,272.36

                                                               IV.

                                       PLAN MODIFICATION, subject to feasibility
Pursuant to 11 U.S.C. Section 1329, and in accordance with General Order 2017 -01, the Trustee requests the following
Modification of the Debtors' Confirmed Plan, subject to feasibility, herein:

    • No Modification Needed.
    The total amount due under the plan as of 08/17/2019 is $40,000.00; payments to resume 09/17/2019,
    $5,000.00 X 52


    Plan Base is $300,000.00
    Plan Term is 60




                                                                  By: /s/ Thomas D. Powers

                                                                  Thomas D. Powers, Chapter 13 Trustee
                                                                  State Bar No. 16218700

                                                                  105 Decker Ct
                                                                  Suite 1150 11th Floor
                                                                  Irving, TX 75062
                                                                  (214) 855-9200 / (214) 965-0757 (Fax)
